Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claims 1-13 are written in passive voice, e.g. "vectors are continuously determined…(claim 1)" or "wherein the training data are detected…(claim 13)".
Claims 1-13 recite colons ":". For example, claim 1 recites at line 18 "a morning method is carried out with which:". Further, this limitation lacks antecedent basis. Does limitation "a monitoring method" refer to the method previously recited at line 1? 

Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites "a method for monitoring measured variables that change over time during the process and that are continuously measured on a process plant during repeated executions of a predetermined dynamic process with a group of measuring instruments used on the plant, wherein: during the repeated executions of the dynamic process, measurement data are continuously acquired, which comprises the measured values of the measured variables measured using the measuring instruments and the associated measuring times at which the measured values were measured, wherein the measurement data comprise training data measured in a training period and monitoring data measured subsequently to the training period, vectors are continuously determined on the basis of the measurement data, the vector components of which comprise respective rates of change of the measured values of the individual measured variables determined for a series of successive points in time ….an anomaly is determined if at least one of the vectors determined on the basis of the monitoring data is outside the reference cluster, and information about the detected anomaly is made available". Therefore it is a process. 
	Step 2A, Prong 1: Judicial exception? Yes. 
Each limitation recites in the claim is a process that, under BRI covers performance of the limitation in the mind. Claim 1 recites a generic "measurement instrument" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. Thus, the claim recites a mental process. 
	Further, the claim recites the steps of "vectors are continuously determined on the basis of the measurement data, the vector components of which comprises respective rates of change of the measured values of the individual measured variables determined for a series of successive points in time on the basis of the measurement data, wherein the points in time of each series cover a time window of predetermined duration and the time windows of successive vectors are shifted relative to one another by a predetermined time difference in each case, the vectors determined based on the training data are detected and stored in the form of a reference cluster" which as drafted, under BRI recite a mathematical calculation. The grouping of "mathematical concepts" in the 2019 PED includes "mathematical calculations" as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the recited limitation falls into the "mathematical concept" grouping of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been solving the Arrhenius equation in their minds since it was first proposed in 1889. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii).
2A-Prong 2: Integrated into a practical application? No. 
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim when viewed alone or in combination recites data gathering such as "a monitoring method is carried out with which: the vectors determined on the basis of the monitoring data are each compared with the reference cluster, an anomaly is determined if at least one of the vectors determined on the basis of the monitoring data is outside the reference cluster, and information about the detected anomaly is made available". 
	Step 2B: No. 
The recited limitations "a monitoring method is carried out with which: the vectors determined on the basis of the monitoring data are each compared with the reference cluster, an anomaly is determined if at least one of the vectors determined on the basis of the monitoring data is outside the reference cluster, and information about the detected anomaly is made available" are merely data gathering. The recited "(determined) anomaly if at least one of the vectors determined on the basis of the monitoring data is outside the reference cluster" and "information about the detected anomaly is made available" are merely insignificant extra-solution activity and are merely data. Such data has unlimited use which cannot provide an inventive concept. 
Therefore, claim 1 is ineligible.
Claims 2-13 depend from claim 1 and are rejected for the same reasons as claim 1 as the claims recite a judicial exception which is not integrated into a practical application nor provide an inventive concept. 
Claims 5 and 13 recite a generic "measurement instrument" which is a mere indication of the field of use.
Claim 11 recites "information about the causes of an anomaly is provided" which merely is insignificant extra-solution activity and are merely data. Such data has unlimited use which cannot provide an inventive concept. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 101, set forth in this Office action.
WO 2008/042739 (submitted by Applicants) discloses a system and method of monitoring and diagnosing online multivariate process variable data in a process plant, where the multivariate process data comprises a plurality of process variables each having a plurality of observations, includes collecting online process data from a process control system within the process plant when the process is online, where the collected online process data comprises a plurality of observations of a plurality of process variables and where the plurality of observations of the set of collected process data comprises a first data space having a plurality of dimensions, performing a multivariate statistical analysis to represent the operation of the process based on a set of collection online process data comprising a measure of the operation of the process when the process is online within a second data space having fewer dimensions than the first data space, performing univariate analysis to represent the operation of the process as a multivariate  projection of the online process data by a univariate variable for each of the process variables, where the univariate variable unifies the process variables, and generating a visualization comprising a first plot of a result generated by the multivariate statistical representation of the operation of the process and a second plot of a result generated by the univariate representation of the operation of the process (Abstract; Pars. 82-102). 
Blowers et al. (USPAP. 20120271782) discloses method and apparatus for object or event of interest detection which minimizes the level of false alarms and maximizes the level of detections as defined on a per event or object basis by the analyst. The invention allows for the minimization of false alarms for objects or events of interest which have a close resemblance to all other objects or events mapped to the same multidimensional feature space, and allows for the per event or per object adjustment on false alarms for objects or events of higher interest (Abstract; Pars. 56-72).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "vectors are continuously determined on the basis of the measurement data, the vector components of which comprise respective rates of change of the measured values of the individual measurement variables determined for a series of successive points in time on the basis of the measurement data, wherein the points in time of each series cover a time window of predetermined duration and the time windows of successive vectors are shifted relative to one another by a predetermined time difference in each case….made available" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-13 depend from claim 1 and therefore would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 31, 2022